 
[logo.jpg]
FOR IMMEDIATE RELEASE



COMPANY CONTACT:
INVESTOR CONTACT:
Peter Derycz
Lippert/Heilshorn & Associates, Inc.
President & CEO
Jody Cain (jcain@lhai.com)
(310) 477-0354
(310) 691-7100

 
Derycz Scientific to Meet Growing Information Logistics
Demand in Europe through Acquisition of TAAG


Company Continues Expansion of
Customer Base and Physical Presence in Europe
Expected to Add $13 Million in Annual Revenues
Conference Call on Tuesday, March 1 at 11:00 a.m. Eastern Time


SANTA MONICA, Calif., February 28, 2011 – Derycz Scientific, Inc. (OTC Bulletin
Board: DYSC), a company pioneering a fresh way of facilitating information flow
from content publishers to enterprise customers and their constituents, today
announced it has signed an agreement to acquire Techniques Appliquees aux Arts
Graphiques, S.p.A. (TAAG) for 368,000 shares of Derycz common stock in addition
to an earn-out.  The closing is expected to occur on March 31, 2011, and is
subject to several conditions. Upon the acquisition of TAAG, a privately held
company with headquarters outside Paris, Derycz will expand its European
customer base and its presence in Europe.  The transaction, based on the
unaudited financial statements of TAAG, is expected to increase Derycz’s annual
consolidated revenues by more than 50%.


“At Derycz, we are following the Amazon and Netflix models where digital
information and physical logistics capabilities are integrated in order to
competitively differentiate and aggressively capture more market share,” said
Derycz Scientific CEO Peter Derycz. “We realized the benefits of production and
distribution logistics in the U.S. through our acquisition of Pools Press nearly
four years ago, and now we will replicate that proven model in Europe through
our acquisition of TAAG.”


TAAG offers printing, distribution and information logistics services with core
competencies in the professional production and distribution of clinical trial
kits and clinical articles reprints for the life sciences industry. Life science
companies use scientific literature in evidence-based promotions and are
increasingly seeking single-source suppliers to help them reach healthcare
professionals and consumers both in mature and emerging markets. TAAG recorded
unaudited revenues of approximately $13 million for its fiscal year ended
December 31, 2010.  Based on TAAG's unaudited revenue numbers, and assuming
revenues remain steady or increase in 2011, Derycz believes that TAAG will be
immediately accretive to Derycz’s consolidated EBITDA and will have a positive
impact on gross margin.
 
Under the terms of the proposed transaction, Derycz stock issued to the owners
of TAAG will be subject to a three-year lock-up period.  The owners may receive
additional payments in cash or Derycz stock, at Derycz’s discretion, over the
next five years based on net income milestones.  TAAG founders Mario Vendemiati
and Patrice Chambin will enter into employment agreements with TAAG and will
continue to manage TAAG’s operations.
 
1524 Cloverfield Blvd., Suite E, Santa Monica, CA 90404 | P: +1 (310)
477-0354  F: +1 (323) 375-1576 | ReprintsDesk.com
 
 
 

--------------------------------------------------------------------------------

 


TAAG was founded in 2000 and has 52 employees.  TAAG headquarters and a
production facility are in Grigny, France, and the company has an off-site
storage and distribution center in Douai, located in northern France.


Conference Call Information
Derycz Scientific will host an investment-community conference call tomorrow,
Tuesday, March 1 beginning at 11:00 a.m. Eastern time (8:00 a.m. Pacific time)
to discuss this announcement and answer questions.  To participate in the call
please dial (800) 374-0746 from the U.S. or (706) 634-1575 from outside the
U.S.  The call also will be available via live webcast on the company’s website
at www.deryczscientific.com.
 
 
A webcast replay will be available on the Derycz Scientific website for 90
days.  A telephone replay will be available for 48 hours following the
conclusion of the call by dialing (800) 642-1687 from the U.S. or (706) 645-9291
from outside the U.S., and entering reservation code 48502461.


About Derycz Scientific®
Derycz Scientific, Inc. develops companies, products, services and systems that
facilitate the re-use of published content in a manner that helps organizations
achieve their marketing, communication and research goals effectively and in
compliance with copyright law and regulatory rules.  Its subsidiary companies
include Reprints Desk and Pools Press.  Reprints Desk offers a one-stop solution
for reprints, ePrints and single articles, and has delivered millions of
articles worldwide.  Reprints Desk is an innovator in content retrieval and
ePrint delivery, and its services are designed to help make effective use of
published articles in a copyright-compliant manner.  Pools Press has excelled in
the reprint market for more than 30 years.  It provides professionally printed
articles from medical and technical journals; prints booklets, catalogs,
pamphlets, direct mail pieces and newsletters; and works with publishers who
wish to outsource a portion of or all of their reprints business.  For more
information, please visit www.deryczscientific.com.


Forward-Looking Statements
Certain matters discussed in this press release may be forward-looking
statements within the meaning of the Private Securities Litigation Reform Act of
1995.  Such matters involve risks and uncertainties that may cause actual
results to differ materially, including the following: changes in economic
conditions; general competitive factors; acceptance of the Company's products in
the market; the Company's success in obtaining new customers; the Company's
success in technology and product development; the Company's ability to execute
its business model and strategic plans; and all the risks and related
information described from time to time in the Company's filings with the
Securities and Exchange Commission ("SEC"), including the financial statements
and related information contained in the Company's Annual Report on Form
10-K.  The Company assumes no obligation to update the cautionary information in
this release.


# # #
 
1524 Cloverfield Blvd., Suite E, Santa Monica, CA 90404 | P: +1 (310)
477-0354  F: +1 (323) 375-1576 | ReprintsDesk.com


 
 

--------------------------------------------------------------------------------

 